NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 29, 2018 *
                                 Decided May 30, 2018

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       AMY C. BARRETT, Circuit Judge

No. 17-3129

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 09-CR-30007-DRH

LARRY A. BECHEL,                                  David R. Herndon,
    Defendant-Appellant.                          Judge.


                                       ORDER

         Larry Bechel, a federal prisoner, appeals the dismissal of his motion challenging
the validity of his 2010 criminal conviction. In his motion, which he captioned as
brought under Federal Rule of Civil Procedure 60(b), he argued that his criminal
judgment was void because the presiding magistrate judge was not authorized to
accept his felony guilty plea. The district court dismissed the motion for lack of
jurisdiction. We affirm.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-3129                                                                           Page 2

        Bechel pleaded guilty in 2010 before a magistrate judge to sexual exploitation of
a minor, 18 U.S.C. § 2251, transportation of a depiction of a minor engaging in sexually
explicit conduct, id. § 2252A(a)(1), and possession of matter containing a depiction of a
minor engaging in sexually explicit conduct, id. § 2252A(a)(5)(B). He was sentenced by a
district judge to 200 months’ imprisonment and lifetime supervision, and did not
appeal.

       In 2015, Bechel moved under 28 U.S.C. § 2255 to vacate his federal sentence,
arguing that his guilty plea was invalid based on United States v. Harden, which held
that the Federal Magistrates Act, 28 U.S.C. § 636, does not permit magistrate judges “to
accept guilty pleas in felony cases and adjudge a defendant guilty.” 758 F.3d 886, 888
(7th Cir. 2014). The court denied Bechel’s motion because he had forfeited his argument
by not raising it on direct appeal, and alternatively because Harden had not been
deemed retroactive.

       The subject of this appeal is a motion that Bechel filed in 2017 challenging the
magistrate judge’s handling of his felony guilty plea. He captioned it as arising under
Federal Rule of Civil Procedure 60(b)(4) or Rule 60(b)(6), but it attacks the validity of his
conviction. The district judge considered whether any statutes or court rules would
allow him to review such a motion in a closed criminal case, but determined that none
applied. The motion had been filed too late to be reviewed under the Federal Rules of
Criminal Procedure; Bechel had not received permission from this court to bring a
second motion under 28 U.S.C. § 2255; and he was not entitled to relief under Federal
Rule of Civil Procedure 60(b) because he had identified no manifest error of law, newly
discovered evidence, fraud, mistake, or excusable neglect.

       On appeal Bechel challenges the district court’s determination that it lacked
jurisdiction to review his motion because the magistrate judge’s adjudication of his
guilty plea in his criminal case was the type of “egregious” jurisdictional error
cognizable in a Rule 60(b)(4) motion. See United States v. Tittjung, 235 F.3d 330, 335
(7th Cir. 2000). But because Bechel’s motion attacks the validity of his conviction, it is
properly construed as a successive collateral attack under § 2255: any postjudgment
motion in a criminal proceeding that falls within the scope of § 2255 is considered a
motion under § 2255, irrespective of how the prisoner labels it. See Melton v.
United States, 359 F.3d 855, 857 (7th Cir. 2004). Bechel’s motion essentially repeats that
his judgment of conviction is void because a magistrate judge accepted his guilty plea
and adjudicated his conviction. But Bechel may not attack his conviction using § 2255
without prior authorization from this court (which he has not obtained) because he
No. 17-3129                                                                          Page 3

already has brought a § 2255 action. See § 2255(h); Curry v. United States, 507 F.3d 603,
604 (7th Cir. 2007) (“If a Rule 60(b) motion is really a successive postconviction claim,
the district court will lack jurisdiction unless the prisoner has first obtained our
permission to file it.”). Without authority to consider the motion, the judge correctly
dismissed it for lack of jurisdiction.

                                                                               AFFIRMED